       Case 3:18-cr-05579-RJB Document 1133 Filed 06/11/20 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
 7
 8
 9     UNITED STATES OF AMERICA
                                                                CASE NO. CR18-5579-24RBL
10                           Plaintiff,
11                      v.                                      MINUTE ORDER

12
       MICHAEL JOHN SCOTT,
13
14
15
16   NOW on this 11th day of June 2020, the Court directs the Clerk to enter the following Minute Order:

17          The Arrest Warrant issued JANUARY 31, 2020 is QUASHED.
18
19
20   The foregoing Minute Order entered by Dara Kaleel, Deputy Clerk, BY DIRECTION OF THE
     HONORABLE RONALD B. LEIGHTON, UNITED STATES DISTRICT JUDGE.
21
22
23
24
25
26
     Minute Order - 1
27
28
